DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-12 directed to a method classified in class H01L21/31144; and
Group II. Claims 13-20 directed to an apparatus classified in class H01L27/228; and 
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device of claim 13 could be made using a materially different process than that recited in claims 1 and 7.  For example, claims 1 and 7 requires adding then removing material and photoresists.  However, the featureas of claim 13 could be made using a materially different process than that recited in calim 1, for example, by selectively depositing material using an additive manufacturing, and as such, could be made using a materially different process than that recited in claims 1 and 11.  Thus, a serious burden exists because the Examiner would be required to search in at least two different classes for the respective inventions.

Regarding the Etchant of claim 23, the features of this claim are not required by the claims 1 or 9, and further, the etchant of claim 23 could used in a materially different process than that recited in claim 9.  Claim 23 merely recites the etchant with no limit on the method used, and as such, the etchant could be used in a method that is materially different than that recited in claim 9, for example, a process that does not include step f, or by not patterning, and forming the alloy by selectively depositing.  That is, the features of claim 23 could be used in a materially different process than that recited in claim 9.  Claim 1 does not require the etchant. Thus, restriction is proper. 
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a. different classification;
b. the inventions have acquired a separate status in the art in view of their
the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; and
c. The Examiner would be required to conduct a search in several classes
and subclasses.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected invention.
The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election

of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.
Where applicant elects claims directed to the product, and the product claims are
subsequently found allowable, withdrawn process claims that depend from or otherwise
require all the limitations of the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of
an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product

claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to
be allowable, the rejoined claims must meet all criteria for patentability including the
requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product
are found allowable, an otherwise proper restriction requirement between product
claims and process claims may be maintained. Withdrawn process claims that are not
commensurate in scope with an allowable product claim will not be rejoined. See MPEP
§ 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the
above policy, applicant is advised that the process claims should be amended during
prosecution to require the limitations of the product claims. Failure to do so may result
in a loss of the right to rejoinder. Further, note that the prohibition against double
patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement
is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROBERT G BACHNER whose telephone number is
(571)270-3888. The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA). 


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898